Citation Nr: 1708783	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-32 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2010 and November 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).

The 2010 rating decision denied, in pertinent part, service connection for vertigo; and the 2015 rating decision denied service connection for depression and sleep apnea.

Furthermore, the Board acknowledges that appeals for service connection for chronic obstructive pulmonary disease (COPD), left and right hip osteoarthritis, and a back disorder; for a reopen a claim for service connection for aortic stenosis; and for higher ratings for service-connected hearing loss and tinnitus, have also been perfected by a September 2015 substantive appeal; however, these issues have not been certified to the Board, and there is no summary brief on these matters from the Veteran's attorney.  The Board's review of the claims file reveals that the RO may still be taking action on these issues.  As such, the Board will not accept jurisdiction over the issues of these issues at this time, but they will be the subject of a subsequent Board decision, if in order.

The Board notes that in his December 2011 substantive appeal (Form 9) the Veteran requested a Board hearing by live videoconference; however, in January 2013 the Veteran attorney withdrew that request.  

In March 2014, the Board remanded the issue of service connection for vertigo for further development.

The decision below addresses the issue of service connection for vertigo.  The issues of service connection for depression and sleep apnea are addressed in the remand section following the decision and are REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.
FINDING OF FACT

The Veteran's vertigo is secondary to his service-connected hearing loss and tinnitus disabilities.


CONCLUSION OF LAW

The criteria for service connection for a disorder manifested by vertigo, secondary to service-connected hearing loss and tinnitus disabilities, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for vertigo, which he states that he first noticed in or around 2007, and which he contends is secondary to his already service-connected hearing loss and/or tinnitus.  He also reports that in late 2009 a VA emergency room (ER) provider told that his symptoms might be reflective of Meniere's disease.

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Facts and Analysis

Service treatment records confirm that the Veteran complained of and was treated for bilateral high frequency sensorineural hearing loss and recurrent bilateral ear aches during service, for which, along with tinnitus, he is presently service-connected.  See e.g., November 1966 H3 Profile for hearing loss during active duty service; and January 1968 "permanent" Profile for bilateral neurosensory hearing loss.  There is, however, no record of any dizziness/disequilibrium/vertigo during service, but there is a history of these symptoms in post-service medical records.  See VA medical (including ER) records dating from October 2009.

On VA ENT consult in February 2011, the Veteran complained of episodes of vertigo, nausea and intense ringing in the ears every couple of days and daily problems with dizziness/balance when walking or climbing stairs.  The physician remarked that the Veteran's symptoms "doesn't sound like "classic Meniere's" and that "exam today not totally consistent w/ BPPV, though certain elements of the history may be."  The Veteran was scheduled for a VNG "to eval for otogenic cause of vertigo."

On April 5, 2011, the Veteran underwent a videonystagmography, which found "left and upbeating nystagmus when the left ear is dependent" which the technologist said "can indicate a peripheral vestibular disorder."  On May 4, 2011, the Veteran's VA Active Problems list included the diagnosis "Meniere's disease."  

In an opinion dated in August 2014, a VA examiner asserted that the Veteran had benign paroxysmal positional vertigo (BPPV), and then averred that the Veteran's vertigo was not caused or aggravated by his service-connected hearing loss or tinnitus because his vertigo started some 40 years after his hearing loss; however, she provided no rationale for her conclusion that there has been no aggravation.  Moreover, the examiner's synopsis of the medical evidence did not mention the results of an April 5, 2011 videonystagmography, or the "Active Problems" diagnosis, in a May 4, 2011 VA medical record, of Meniere's disease; so her opinion may have been based on an inadequate factual premise and is of little evidentiary weight.  

Conversely, in December 2015 a private physician averred that he reviewed "the entire claims file," the Veteran's vertigo has been "permanently aggravated" by his service-connected tinnitus.  See December 2015 private consult opinion submitted by Veteran's attorney.  The physician explained that sensorineural hearing loss occurs when there is damage to the inner ear or the nerve pathways from the inner ear to the brain, and that tinnitus is a symptom that something is wrong with the auditory symptom, "which includes the ear, the auditory nerve that connects the inner ear to the brain which can be a result of noise-induced hearing loss."  He noted that the August 2014 VA examiner had returned a diagnosis of benign paroxysmal positional vertigo (BPPV).  He then stated that the Veteran's sensorineural hearing loss and tinnitus both indicate damage of the inner, and that "while he may suffer from BPPV, it is impossible to say that it is the only cause for this veteran's dizziness."  He added that "tinnitus is the very type of injury of the balance organs which would cause or aggravate the BPPV."  The Board finds this opinion, which included detailed rationale and citation to learned points of authority, to be highly probative evidence in favor of the claim.  

Additionally, and with regard to the characterization of the Veteran's symptoms, the August 2014 VA examiner reiterated that there is a nexus relationship between Meniere's disease, and hearing loss and tinnitus; which actually favors the claim.  

The weight of the evidence thus favors the claim.  Service connection for a disorder manifested by vertigo, secondary to the Veteran's service-connected hearing loss and tinnitus, is accordingly warranted.  38 C.F.R. § 3.310.  


ORDER

Service connection for a disorder manifested by vertigo, as secondary to the Veteran's service-connected hearing loss and tinnitus, is granted.


REMAND

With regard to the service connection depression and sleep apnea claims, in a rating decision dated in November 2015, the RO denied service connection for these disorders; and in December 2015 the Veteran filed a notice of disagreement (NOD).  Accordingly, the Veteran must be issued a statement of the case (SOC) to permit him to perfect an appeal of these issues.  See 38 C.F.R. § 19.9(c); Manlicon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC).  

Accordingly, these issues are REMANDED for the following actions:

Furnish the Veteran an SOC on the issues of service connection for depression and sleep apnea.  The Veteran must be informed that in order to perfect an appeal of either issue he must timely file a substantive appeal, following the issuance of the SOC.  If an appeal is perfected, certify the respective claim(s) to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


